DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/02/2022 has been entered. Claims 1, 15-17, 19 and 21-22 have been amended. Claims 1-23 are pending in this application.

 Response to Arguments
Applicant's arguments filed on 06/02/2022, have been fully considered and entered but are not persuasive/moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Main Argument:
…
None of the cited references disclose calculating a two-dimensional offset from a function of time. The Office Action admits Bankoski does not disclose selecting a partition based on a function of time and a time of a picture, and instead points to Wang as teaching a function of time. Office Action, at 5. However, Wang does not teach a function of time used to calculate a magnitude of a spatial offset shift relative to a prior partitioning, as in claim 1. Instead, Wang teaches a modulo function (of time) which is used to select between two 94862-7343-3123 1 Application No. 16/834,611PatentDocket No. 082438.311581P44379US1Customer No. 139020partitioning options (fixed for variable). For example, Wang FIG. 7, which was cited in the Office Action, indicates a modulo function, in box 704, which is used to select between two partitioning options (the fixed partitioning of box 714 or variable partitioning of box 706): 
…
Wang, at FIG. 7. A function of time used to make a binary choice between two partitioning options, as in Wang, is not the same as a function of time used to calculate magnitude of a spatial offset shift, as in claim 1. A binary choice is not the same as a magnitude of a spatial offset. Hence, Wang does not disclose calculating a spatial offset as in claim 1. 
….
Reply
Bankoski teaches calculating a magnitude spatial offset for a second spatial partitioning of a second picture of the sequence based on a selected offset function ([0063][0065]).
As the applicant highlighted, Wang teaches partitioning based on offset function for some frames that follow modulo function. In other words, Wang teaches selecting large or different partitioning for certain frames as a function of time. The direct implementation of Wang on Bankoski, is to apply different partitioning for certain frames as a function of time, something like ON for odd frames and OFF for even frames, which satisfies the broadest reasonable interpretation of the claim language that the offset is calculated based on a modulo function. 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Please note: 
Similar argument is applied to claim 22, where Bankoski further teaches an indication of the selected partitioning offset ([0054]; [0065]).
As outlined during the interview dated, 05/25/2022, the examiner proposed to add more amendment, of how the modulo function is used to calculate the offset. Accordingly, Claim 23 is allowable, if re-written to overcome the minor 112 b issue.
If the applicant selects to roll the allowable subject matter from 23, claims 5 and 12 will no longer further limit claims 1 and 8 and claim 5 and 12 will need to be canceled.
Please note: The examiner called the applicant’s representative on 6/6/2022, and proposed to roll claim 23 to allow the case, and the applicant’s representative did not reply. 

Claim Objections
Claims 19-20 are  objected to because of the following informalities:  
Claim 19: recites “the times are spatially offset from each other”, a typo for tessellations.  
Dependent claim 20, is objected based on their dependency on objected claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 recites the limitation "the section picture" in line 2.  There is insufficient antecedent basis for this limitation in claim 23 or claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-17, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bankoski et al. (US 20190268618 A1) hereinafter Bankoski, in view of Wang et al. (US 9392272 A1) hereinafter Wang.
Regarding claim 1,
Bankoski teaches a method of coding video (a method for encoding or decoding a video signal [0004]; Fig. 4 and 5), comprising: 
determining a first spatial partitioning; predictively coding a first picture of a sequence of source video pictures including predicting partitions of the first picture according to the first spatial partitioning (a first partitioning of a region is determined at 602.  This can include determining a first partitioning of at least a portion of a frame before a current frame in a video sequence… determining the first partitioning may incorporate using rate-distortion calculations.  For example, when the frame is the first frame in the video sequence, the first partitioning may be performed by dividing the frame into blocks … [0052][0053]; Fig. 6);
calculating a magnitude of spatial offset for a second spatial partitioning of a second picture of the sequence from a selected offset function (the motion vectors used to modify the first partitioning represents an indication of the second partitioning [0063] Fig. 7A-C; and alternatively these motion vectors can be sent by the encoder as an indication for partitioning [0065]).  determining a second spatial partitioning different from the first spatial partitioning by spatially shifting the first spatial partitioning by the spatial offset (the motion vectors used to modify the first partitioning represents spatial offset of the second partitioning [0063] Fig. 7A-C); predictively coding a second picture of the sequence of the source video pictures including predicting partitions of the second picture according to the second spatial partitioning (second partitioning is determined, it is used to encode or decode a current region of the current frame at 606 [0066]; Fig. 6);
transmitting a coded video sequence including the first coded picture, the second coded picture “compressed bitstream 420 [0041]; Fig. 4”, and an indication of the first spatial partitioning and the second spatial partitioning (The decoded frame is decoded according to the partitioning determined by the encoder in one implementation… [0054]; The technique used to modify the partitioning for each block of the frame processed according to FIG. 6 may be identified by a flag or other identifier within the bitstream such that the decoder generates the same partitioning of the subsequent frame [0065]).
Bankoski did not explicitly teach selecting partitioning as a function of time and a time corresponding to the second picture.  
Wang teaches selecting partitioning as a function of time and a time corresponding to the second picture (Different partitioning methods are thus desirably applied to different parts of the video. Re-evaluating motion every n frames addresses such a concern. Process 700 performs this process by using a modulo function as described hereinafter, Col. 9 Lines 20-46, Fig. 7).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Wang to the teachings of Bankoski. The motivation for such an addition would be to achieve the goal of partitioning frames in a video stream using source difference variance based partitioning to improve encoder performance without calculating variances for every frame (Wang, Col. 9 Lines 20-46).

Regarding claim 3; 
Bankoski and Wang teaches all the limitations of claim 1, as outlined above.
Bankoski further teaches the second spatial partitioning is determined to be the first spatial partitioning with a spatial offset (corners or vertices “and with them borders” of the portions of the regions are moved within the updated position by the same motion vector “or a different motion vector” to modify the first partitioning to the second partitioning [0063]; Fig. 7A-C), and wherein the indication of the second spatial partitioning includes the spatial offset ([0065]).  

Regarding claim 4; 
Bankoski and Wang teaches all the limitations of claim 1, as outlined above.
Bankoski further teaches wherein the indication of the first spatial partitioning and the second spatial partitioning includes an indication of an offset function for calculating a spatial offset, and the second spatial partitioning is determined by spatially shifting the first partitioning by the spatial offset determined from the offset function (the motion vectors used to modify the first partitioning represents an indication of the second partitioning [0063] Fig. 7A-C; and alternatively these motion vectors can be sent by the encoder as an indication for partitioning [0065]).  
Regarding claim 5, is rejected under the same reasoning as claim 1, where Wang further teach using the modulo function (Col. 9, Lines 20-46; Fig. 7)

Regarding claim 6; 
Bankoski and Wang teaches all the limitations of claim 1, as outlined above.
Bankoski further teaches wherein the size of partitions in the first spatial partitioning varies within the first spatial partitioning ([0053][0061]; Fig. 7B-C and 8B).  

Regarding claims [8, 10-14] “decoding method”, 15 “CRM decoder”, 16 “decoder apparatus” are rejected under the same reasoning as claims [1, 3-7] “encoding method”, where Bankoski teaches decoder/encoder method/apparatus for encoding or decoding a video signal ([0004]-[0009]; Fig. 4 and 5); and Wang teaches encoder/decoder (Figs. 4 and 5).

Regarding claims 17 and 19, are rejected under the same reasoning as claims 1 and 8 respectively, where tessellation may define a “quad-tree” partitioning of image data “non-overlapping.
Please note: the examiner considered the definition of tessellation according to the specification [0051] and figures FIGS. 5A-5H, 6, and 8A-8C of the current application.

Regarding claim 22,
Bankoski teaches a method of coding video (a method for encoding or decoding a video signal [0004]; Fig. 4 and 5), comprising: 
determining a first spatial partitioning; predictively coding a first picture at a first time from a sequence of source video pictures, the coding including predicting partitions of the first picture according to the first spatial partitioning (a first partitioning of a region is determined at 602.  This can include determining a first partitioning of at least a portion of a frame before a current frame in a video sequence… determining the first partitioning may incorporate using rate-distortion calculations.  For example, when the frame is the first frame in the video sequence, the first partitioning may be performed by dividing the frame into blocks … [0052][0053]; Fig. 6);
selecting a partitioning offset function, determining a second spatial partitioning by spatially shifting the first spatial partitioning by a horizontal offset magnitude and a vertical offset magnitude (the motion vectors used to modify the first partitioning represents an indication of the horizontal and vertical offset of second partitioning [0063] Fig. 7A-C; and alternatively these motion vectors can be sent by the encoder as an indication for partitioning [0065]).  wherein the horizontal and vertical offsets magnitudes  are determined according to the partitioning offset function (the motion vectors used to modify the first partitioning represent horizontal and vertical offsets of the second partitioning [0063] Fig. 7A-C); predictively coding a second picture of the sequence of the source video pictures including predicting partitions of the second picture according to the second spatial partitioning (second partitioning is determined, it is used to encode or decode a current region of the current frame at 606 [0066]; Fig. 6);
transmitting a coded video sequence including the first coded picture, the second coded picture “compressed bitstream 420 [0041]; Fig. 4”, and an indication of the selected partitioning (The decoded frame is decoded according to the partitioning determined by the encoder in one implementation… [0054]; The technique used to modify the partitioning for each block of the frame processed according to FIG. 6 may be identified by a flag or other identifier within the bitstream such that the decoder generates the same partitioning of the subsequent frame [0065]).
Bankoski did not explicitly teach selecting partitioning as a function of time and a time corresponding to the second picture.  
Wang teaches selecting partitioning as a function of time and a time corresponding to the second picture (Different partitioning methods are thus desirably applied to different parts of the video. Re-evaluating motion every n frames addresses such a concern. Process 700 performs this process by using a modulo function as described hereinafter, Col. 9 Lines 20-46, Fig. 7).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Wang to the teachings of Bankoski. The motivation for such an addition would be to achieve the goal of partitioning frames in a video stream using source difference variance based partitioning to improve encoder performance without calculating variances for every frame (Wang, Col. 9 Lines 20-46).

Claims 2, 9, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bankoski and Wang, in view of Tourapis et al. (US 20180084255 A1) hereinafter Tourapis.
Regarding claim 2, 
Bankoski and Wang teaches all the features with respect to claim 1, as outlined above. 
Bankoski did not explicitly teach wherein the spatial partitioning includes overlapping partitions, and the predictive coding including overlapping block motion compensation. 
Tourapis teaches wherein the spatial partitioning includes overlapping partitions, and the predictive coding including overlapping block motion compensation ([0044]; Figs. 4-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Tourapis to the teachings of Bankoski and Wang. The motivation for such an addition would be less blockiness and for providing a level of coding quality with low system resources (Tourapis [0046]).

Regarding claim 9 “decoding method”, 18 “encoding method”, 20 “decoding method” are rejected under the same reasoning as claim 2 “encoding method”, where Bankoski teaches decoder/encoder method/apparatus for encoding or decoding a video signal [0004]-[0009]; Fig. 4 and 5); and Wang teaches encoder/decoder (Figs. 4 and 5).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bankoski and Wang, in view of Park et al. (US 20200329241 A1) hereinafter Park.
Regarding claim 7,
Bankoski teaches all the limitations of claim 1, as outlined above.
Bankoski further teaches wherein the first spatial partitioning includes at least one pair of neighboring partitions that are spatially shifted and not aligned with respect to each other such that a partition boundary on at least one side of the pair is discontinuous (Fig. 7B-C and 8B).
Bankoski did not explicitly teach neighboring partitions of the same size that have discontinues boundaries.
Park teaches neighboring partitions of the same size that have discontinues boundaries (The coding units 2306 and 2310 having a non-square shape have discontinuous boundaries with the coding units 2302 and 2304 having a square shape. Also, the coding unit 2308 has a square shape and is a coding unit located at the center when a coding unit having a non-square shape is split into an odd number of coding units. Like the coding units 2306 and 2310 having a non-square shape, the coding unit 2308 has discontinuous boundaries with the adjacent coding units 2302 and 2304 having a square shape [0208]; Fig. 23; Fig. 22 shows also the concept of merge and splitting of neighboring blocks which makes an obvious alternative to one with ordinary skills in the art).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Park to the teachings of Bankoski and Wang. The motivation for such an addition would be to achieve efficient image encoding and decoding and to improve quality of a reconstruction image (Park [0010]).
Please note: the specification did not give reasons for these block size selection and shifting, other than to achieve discontinuous boundaries between partitions to reduce blocking artifacts, which can be achieved with any size of the blocks. In other words, the amendment about the block size is just a regular routine optimization or obvious alternative choices.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bankoski and Wang, in view of Chuang et al. (US 20180109814 A1) hereinafter Chuang.
Regarding claim 21,
Bankoski teaches all the limitations of claim 1, as outlined above.
Bankoski further teaches wherein every partition boundary of the first spatial partitioning is discontinuous across the first picture except at partitioning boundaries at the picture edges (Fig. 7B-C and 8B), It is obvious that some frames of Bankouski will lead to all partitioning being shifted with respect to other.
Chaung teaches spatial shifted partitions that have discontinues boundaries (Fig. 2 shows the concept of merge and splitting of neighboring blocks which makes an obvious alternative to one with ordinary skills in the art; [0023][0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Chuang to the teachings of Bankoski and Wang. The motivation for such an addition would be to achieve efficient coding (Chuang [0022]).
Please note: Claim 21 can be also rejected using Tourapis (Fig. 4A and 4C, for example diamond-shape or oval-shaped partitioning is not expected to have any vertical or horizontal continuous boundaries).

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and avoid any 112 b issues.
Please note: if the applicant selects to roll the allowable subject matter from 23, claims 5 and 12 will no longer further limit claims 1 and 8 and claims 5 and 12 will need to be canceled.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419